2022 UT 36


                             IN THE

     SUPREME COURT OF THE STATE OF UTAH

MIGUEL JOSE HUITRON, an individual, THE ESTATE OF MIGUEL JOSE
     HUITRON, and STEPHEN J. BUHLER, as special administrator
          of THE ESTATE OF MIGUEL JOSE HUITRON; DOES I-V
                         Appellants,
                                v.
                         DONIEL KAYE,
                           Appellee.

                         No. 20210194
                     Heard April 11, 2022
                     Filed August 25, 2022

               On Appeal of Interlocutory Order

                    Third District, Salt Lake
                  The Honorable Mark Kouris
                        No. 200900654

                           Attorneys:
 Joseph J. Joyce, Bryan J. Stoddard, South Jordan, for appellants
 Bradley Levin, Jim Leventhal, Julia T. Thompson, Denver, CO,
       Robert M. Henriksen, Salt Lake City, for appellee

  JUSTICE PETERSEN authored the opinion of the Court, in which
 CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE PEARCE, JUDGE
             MORTENSEN, and JUDGE TENNEY joined.
Due to their retirement, JUSTICE HIMONAS and JUSTICE LEE did not
participate herein; COURT OF APPEALS JUDGE DAVID N. MORTENSEN
        and COURT OF APPEALS JUDGE RYAN D. TENNEY sat.
 JUSTICE HAGEN became a member of the Court on May 18, 2022,
   after oral argument in this matter, and accordingly did not
                           participate.
JUSTICE POHLMAN became a member of the Court on August 17,
2022, after oral argument in this matter, and accordingly did not
                           participate.
                   ESTATE OF HUITRON v. KAYE
                       Opinion of the Court

   JUSTICE PETERSEN, opinion of the Court:
                        INTRODUCTION
    ¶1 Miguel Huitron was driving near Heber City, Utah, when
he caused a serious traffic accident that killed multiple people.
Huitron also died in the accident. Plaintiff Doniel Kaye was the
only survivor of the crash, and he suffered severe injuries. About
three years after the accident, Kaye filed a personal injury lawsuit
against Huitron‘s estate (the Estate). In pretrial litigation in the
district court, he disclosed over $650,000 in medical damages and
claimed total damages in the millions.
    ¶2 The Utah Probate Code contains deadlines within which
any claim to a decedent‘s assets, including a tort claim, must be
―presented‖ to the decedent‘s estate.1 UTAH CODE § 75-3-803(1).
This ―Nonclaim Statute‖ requires that all claims against a
decedent‘s estate that arose before the decedent‘s death must be
presented to the estate within one year after the decedent‘s death
or they are ―barred.‖2 Id. § 75-3-803(1)(a). It does not, however,
―affect[] or prevent[]‖ a plaintiff‘s ability to pursue insurance
proceeds from the decedent‘s liability insurance ―to the limits of
the insurance protection only.‖ Id. § 75-3-803(4)(b).
   ¶3 The Estate moved for partial summary judgment. It
argued that because Kaye had failed to present his claim to the
Estate within one year of Huitron‘s death, the Nonclaim Statute
barred Kaye from seeking the Estate‘s assets and limited his
recovery to the per-person limit on Huitron‘s automobile liability
insurance policy, which was $25,000.
    ¶4 Kaye countered that the issue of damages was not ripe.
He argued that he should be allowed to prove the full extent of his
damages at trial because it could lead to an increase in the ―limits
of the insurance protection.‖ Specifically, he contended that if he
obtained a judgment against the Estate that was larger than the
applicable insurance policy limit, the Estate would have a
potential bad faith claim against its insurance company that it
could assign to Kaye. And he reasoned that any such bad faith

__________________________________________________________
    1 For a description of how a claim is to be ―presented‖ to an

estate, see infra ¶ 11 n.5.
   2 The Nonclaim Statute includes other presentment deadlines
that are not at issue here. See UTAH CODE § 75-3-803(1)(b).


                                 2
                        Cite as: 2022 UT 36
                       Opinion of the Court

claim should be deemed to fall within the ―limits of the insurance
protection.‖
   ¶5 The district court denied the Estate‘s motion. And the
Estate sought this interlocutory review.
    ¶6 We conclude that in this case, the following issues can be
decided as a matter of law at the summary judgment stage. First,
because it is undisputed that Kaye did not present his claim to the
Estate within a year of Huitron‘s death, the Nonclaim Statute bars
him from seeking the Estate‘s assets. Accordingly, the Estate faces
no exposure in this lawsuit as a matter of law, and any damages
that Kaye is awarded may be collected only from available
insurance proceeds. Second, under Utah law, potential proceeds
from a bad faith claim against the insurer do not fall within ―the
limits of the insurance protection.‖ This is because a bad faith
claim belongs to the insured (here, the Estate) and not an injured
third-party (Kaye). And the Estate would have a bad faith claim
against the insurer only if a judgment exceeding the insurance
policy limit were entered against the Estate. But because an excess
judgment against the Estate is a legal impossibility, so is a bad
faith claim against the insurer.
   ¶7 Accordingly, we reverse the district court‘s denial of
partial summary judgment to the Estate.
                        BACKGROUND3
    ¶8 On February 14, 2017, Miguel Huitron was driving when
he allowed his car to drift over the center line into oncoming
traffic and caused a serious accident. Unfortunately, Huitron and
the passengers in his car all died, along with the driver of the car
that Huitron hit. The only survivor of the crash was Doniel Kaye,
a passenger in the other car. Although he survived, Kaye suffered
severe injuries, including facial and neck lacerations, unstable
spinal fractures, and a traumatic brain injury with prolonged
amnesia.
    ¶9 Huitron‘s family initially did not open a probate estate.
Eventually, a Special Administrator for the Estate was appointed
in the district court on January 8, 2020. Later that month—which
__________________________________________________________
    3 ―[I]n reviewing a denial of summary judgment, we view the

facts and all reasonable inferences drawn therefrom in the light
most favorable to the nonmoving party.‖ Utah Dep’t of Env’t
Quality v. Redd, 2002 UT 50, ¶ 3, 48 P.3d 230.


                                 3
                    ESTATE OF HUITRON v. KAYE
                       Opinion of the Court

was almost three years after Huitron‘s death—Kaye brought a
personal injury claim against the Estate. Over the course of
discovery, Kaye disclosed medical expenses exceeding $650,000,
and claimed total damages in the millions.
   ¶10 At the time of the accident, Huitron was driving a car
insured by Casualty Underwriters Insurance Company (the
insurer). The policy had a bodily injury liability limit of $25,000
per person (Utah‘s statutory minimum) and $65,000 per accident.
Based on these policy limits, the Estate made a settlement offer of
$25,000 under rule 68 of the Utah Rules of Civil Procedure.4
    ¶11 The Estate then moved for partial summary judgment,
arguing that under the Probate Code, Kaye could recover no more
than the $25,000 of liability insurance proceeds it had offered. It
relied on the Nonclaim Statute, which provides that ―[a]ll claims
against a decedent‘s estate which arose before the death of the
decedent . . . are barred against the estate‖ if they are not
presented5 within ―one year after the decedent‘s death.‖ UTAH
CODE § 75-3-803(1)(a). But the statute does not affect or prevent,
―to the limits of the insurance protection only, any proceeding to
establish liability of the decedent or the personal representative
for which the decedent or the personal representative is protected
by liability insurance.‖ Id. § 75-3-803(4)(b). The Estate argued that

__________________________________________________________
    4 This rule provides that: ―Unless otherwise specified, an offer

made under this rule is an offer to resolve all claims in the action
between the parties to the date of the offer, including costs,
interest and, if attorney fees are permitted by law or contract,
attorney fees.‖ UTAH R. CIV. P. 68(a).
   5 The Probate Code describes the manner in which claims may
be ―presented‖ to an estate as follows: ―(a) The claimant may
deliver or mail to the personal representative, or the personal
representative‘s attorney of record, a written statement of the
claim indicating its basis, the name and address of the claimant,
and the amount claimed, or may file a written statement of the
claim, in the form prescribed by rule, with the clerk of the court,‖
UTAH CODE § 75-3-804(1)(a); or ―(b) The claimant may commence
a proceeding against the personal representative in any court
where the personal representative may be subjected to jurisdiction
to obtain payment of the claim against the estate, but the
commencement of the proceeding must occur within the time
limited for presenting the claim,‖ id. § 75-3-804(1)(b).

                                 4
                         Cite as: 2022 UT 36
                        Opinion of the Court

because Kaye ―did not officially present his personal injury claim
to [the] Estate within one year of Mr. Huitron‘s death,‖ the
Nonclaim Statute prevented him from recovering any amount
beyond the automobile liability insurance policy limit. The Estate
thus asked the district court to find, as a matter of law, that Kaye‘s
recovery was limited to $25,000.
    ¶12 Kaye rejected the Estate‘s rule 68 offer and opposed the
Estate‘s motion. He contended that the court should not limit his
damages before trial through summary judgment because the
issue of damages was not yet ripe. Additionally, Kaye argued that
evidence of Huitron‘s liability insurance was both irrelevant to
Kaye‘s claim and inadmissible at trial, and thus the district court
could not consider the evidence in ruling on the Estate‘s motion.
In the alternative, Kaye argued that there were disputes of
material fact as to the amount of the ―limits of the insurance
protection.‖ According to Kaye, this statutory language did not
necessarily limit damages to $25,000 in his case because if he
could prove at trial that his damages exceeded $25,000, the Estate
might have a bad faith claim against the insurer, which it might
then assign to Kaye. Kaye argued that because of this possibility,
the ―limits of the insurance protection‖ were not necessarily
limited to $25,000.
   ¶13 The district court denied the Estate‘s motion. Its written
order explained that
       there remain issues of law and fact bearing on
       whether the Utah non-claim statute applies to limit
       Mr. Kaye‘s damages recovery[] on a pre-trial basis.
       No Utah appellate court has addressed the
       meaning of the ‗to the limits of the insurance
       protection only‘ language in the non-claim statute,
       in particular in the context of a claim that a liability
       insurer has violated its good faith obligations
       towards an insured. There are issues of fact as to
       bad faith conduct on the part of Defendant‘s
       insurer and its application to this case. Given the
       unsettled law and the factual disputes regarding
       the Defendant‘s liability insurer‘s conduct
       identified in [Kaye‘s] Response to the Motion,
       summary judgment is not proper.
(Citation omitted.)



                                   5
                    ESTATE OF HUITRON v. KAYE
                       Opinion of the Court

   ¶14 The Estate successfully petitioned for interlocutory
review. We exercise jurisdiction pursuant to Utah Code section
78A-3-102(3)(j).
                    STANDARD OF REVIEW
    ¶15 When reviewing a district court‘s summary judgment
ruling, we review the court‘s ―legal conclusions and ultimate
grant or denial of summary judgment for correctness.‖ Cochegrus
v. Herriman City, 2020 UT 14, ¶ 14, 462 P.3d 357 (alteration in
original) (citation omitted) (internal quotation marks omitted).
                            ANALYSIS
   ¶16 The Estate argues that the district court should have
granted its motion for partial summary judgment and ruled that
the Nonclaim Statute limits Kaye‘s recovery to the $25,000 limit of
Huitron‘s automobile liability insurance policy as a matter of law.
Kaye contends that the district court correctly denied the Estate‘s
motion, asserting that the issue of damages was not ripe and there
are issues of fact as to the amount of available ―insurance
protection.‖
    ¶17 As we will explain, we agree with the Estate. However,
this case illustrates why the Nonclaim Statute can sometimes be
difficult to implement in the trial court as a practical matter. This
is because, while the Nonclaim Statute is a bar to untimely claims
against an estate‘s assets, it does not prevent a plaintiff from
pursuing available proceeds from the decedent‘s liability
insurance. But to do this, the plaintiff must sue the decedent‘s
estate (as opposed to filing a direct suit against the decedent‘s
insurer). So a plaintiff in Kaye‘s position, who has missed the
Nonclaim Statute‘s presentment deadline, is barred from suing
the estate to obtain its assets, but is permitted to sue the estate to
obtain available insurance proceeds. And such a lawsuit may look
no different than a suit to obtain estate assets. The only difference
is that, as a legal matter, the estate‘s assets are not actually
exposed to any liability because regardless of the amount of
damages, the plaintiff may recover only from available insurance
proceeds.
    ¶18 We first address the Estate‘s argument that the district
court should have limited Kaye‘s damages before trial as a matter
of law. And we conclude that the Estate is entitled to a summary
judgment order that its assets are not exposed in the lawsuit and
Kaye may collect any damages awarded to him only from
available insurance proceeds.

                                  6
                         Cite as: 2022 UT 36
                       Opinion of the Court

    ¶19 We then address Kaye‘s argument that a potential bad
faith claim against the insurance company could increase the
amount of the insurance protection available. We reject this
argument. And because Kaye has not otherwise challenged the
Estate‘s argument that his recovery is limited to the $25,000
liability insurance policy, we conclude that the Estate is entitled to
a ruling in its favor on this point as well.
                  I. THE NONCLAIM STATUTE
    ¶20 The Estate argues that because Kaye failed to present his
claim to the Estate within one year of Huitron‘s death, the
Nonclaim Statute bars any claim Kaye might have to the Estate‘s
assets. It argues that this ―strict bar‖ is a legal issue that can be
determined at the summary judgment stage.
   ¶21 In contrast, Kaye views the Nonclaim Statute more like a
cap on damages—an issue to be dealt with after trial as needed—
rather than a legal issue that can be resolved before trial. From his
perspective, the Estate‘s request to limit his damages is not yet
ripe. He reasons that if the jury returned a damages award under
$25,000, then the issue the Estate presses here would never arise.
And if the jury returned a verdict over $25,000, then the district
court could simply cap his damages after trial as needed.
    ¶22 The Estate is correct that the Nonclaim Statute acts as a
bar to untimely claims against an estate‘s assets. Where a plaintiff
has missed the Nonclaim Statute‘s one-year presentment
deadline, the plaintiff is barred as a matter of law from pursuing
the estate‘s assets. This is a legal issue that can be determined at
the summary judgment stage, assuming there are no disputed
issues of material fact.
    ¶23 As a preliminary matter, Kaye‘s tort claim against
Huitron was not extinguished by Huitron‘s death. A cause of
action for personal injury ―does not abate upon the death of the
wrongdoer.‖ UTAH CODE § 78B-3-107(1)(a). The injured person
―has a cause of action against . . . the personal representatives of
the wrongdoer for special and general damages.‖ Id.
   ¶24 However, Kaye had a relatively short deadline to present
his claim to the Estate, in comparison to the usual statute of
limitations for a tort claim. Relevant here, the Nonclaim Statute
provides that ―[a]ll claims against a decedent‘s estate which arose
before the death of the decedent . . . are barred against the estate,
the personal representative, and the heirs and devisees of the
decedent, unless presented within . . . one year after the

                                  7
                   ESTATE OF HUITRON v. KAYE
                       Opinion of the Court

decedent‘s death.‖ UTAH CODE § 75-3-803(1). In contrast, if
Huitron had not died in the accident he caused, Kaye would have
had a full four years to bring a lawsuit against Huitron. See UTAH
CODE § 78B-2-307(3); Waite v. Utah Lab. Comm’n, 2017 UT 86, ¶ 30
n.69, 416 P.3d 635.
    ¶25 As its language suggests, the Nonclaim Statute functions
as a complete bar to claims against an estate made after the
applicable presentment deadline. In the case of In re Estate of
Ostler, we described the Nonclaim Statute as ―a jurisdictional bar‖
to untimely claims. 2009 UT 82, ¶ 21, 227 P.3d 242. There, we
considered whether the applicable presentment deadline under
the Nonclaim Statute could be tolled. If the statute functioned as a
statute of limitations, the deadline would be subject to tolling and
waiver. See id. ¶¶ 16–17. However, if it functioned as a
jurisdictional bar against all untimely claims, the presentment
deadline could not be tolled and compliance could not be waived.
See id. ¶ 17. Drawing heavily upon the Colorado Supreme Court‘s
1981 case In re Estate of Daigle, 634 P.2d 71, we endorsed that
court‘s reasoning that
      interpreting the nonclaim statute as jurisdictional
      in character, and therefore not subject to the tolling
      provisions otherwise applicable to statutes of
      limitations, is consistent with one of the basic
      purposes of the Colorado Probate Code: to
      promote a speedy and efficient system for settling
      the estate of the decedent and making distribution
      to his successors.
Ostler, 2009 UT 82, ¶ 20 (quoting Daigle, 634 P.2d at 76) (internal
quotation marks omitted). Thus, this court concluded that the
Nonclaim Statute functioned as a jurisdictional bar to late claims.
Ostler, 2009 UT 81, ¶ 21.
    ¶26 Although the issue before us here is different, our
holding in Ostler regarding the nature of the Nonclaim Statute is
controlling. It functions not as a posttrial damages cap, but as a
statutory guarantee from the commencement of litigation
(assuming it has been determined that the claim is untimely) that
an estate‘s assets are not at risk.
    ¶27 While this holding governs here, we conclude that it is
sufficient and preferable to refer to the Nonclaim Statute as
establishing a ―bar‖ rather than a ―jurisdictional bar.‖ As the
Colorado Supreme Court clarified after Daigle, a nonclaim statute
does not necessarily deprive the courts of subject matter
                                 8
                         Cite as: 2022 UT 36
                        Opinion of the Court

jurisdiction over late claims. In re Estate of Ongaro, 998 P.2d 1097,
1104 (Colo. 2000). Rather, it simply functions to ―bar the
enforcement of late-filed claims against an estate.‖ Id.
    ¶28 We read Utah‘s Nonclaim Statute similarly. The language
of the statute says nothing about jurisdiction. It states only that
late claims are ―barred.‖ See UTAH CODE § 75-3-803(1). And we
will not add words to the statute that are not there. See Penunuri v.
Sundance Partners, Ltd., 2013 UT 22, ¶ 33, 301 P.3d 984 (noting that
this court ―resist[s] the temptation to add language or meaning to
[a statute] where no hint of it exists in the text‖ (citation omitted)).
   ¶29 But this clarification does not change the substance of our
holding in Ostler. Specifically, the Nonclaim Statute acts as a
complete bar to claims against an estate that are not presented by
the applicable deadline. Ostler, 2009 UT 82, ¶ 21. This means that
the presentment deadline is not waivable, and the one-year period
cannot be tolled. Id. And in an untimely suit against an estate for
the sole purpose of collecting insurance proceeds, it means that
the estate‘s assets are not at risk as a matter of law.
    ¶30 Because Kaye‘s claim against the Estate arose before
Huitron‘s death, it was subject to the Nonclaim Statute‘s one-year
presentment deadline. The crash in which Huitron perished
occurred on February 14, 2017. But Kaye did not bring his
personal injury claim against the Estate until almost three years
later, on January 23, 2020. Accordingly, the Nonclaim Statute bars
Kaye from recovering against any of the Estate‘s assets.
    ¶31 However, although Kaye missed the presentment
deadline and is barred from seeking the Estate‘s assets, the
Nonclaim Statute does not prevent him from seeking available
insurance proceeds from Huitron‘s liability insurance. It provides
in subsection 803(4) that ―[n]othing in this section affects or
prevents[,] . . . to the limits of the insurance protection only, any
proceeding to establish liability of the decedent or the personal
representative for which the decedent or the personal
representative is protected by liability insurance.‖ UTAH CODE
§ 75-3-803(4).
    ¶32 And in order to seek any available insurance proceeds,
Kaye had to file a claim against the Estate. This is because ―[i]n
Utah, a plaintiff must direct his action against the actual
tortfeasor, not the insurer.‖ Berneau v. Martino, 2009 UT 87, ¶ 18,
223 P.3d 1128 (alteration in original) (citation omitted). We have
explained that this does not frustrate the presentment deadlines
contained in the Nonclaim Statute because the recovery of
                                   9
                   ESTATE OF HUITRON v. KAYE
                       Opinion of the Court

insurance proceeds does not ―disrupt the estate.‖ Id. ¶ 17. This is
true because, as a matter of law, Kaye‘s suit against the Estate is
for the limited purpose of seeking insurance proceeds. And as we
have explained, the Estate‘s assets are not at risk.
   ¶33 Accordingly, we reject Kaye‘s argument that the issue of
damages is not ripe. Because there is no dispute that Kaye did not
timely present his claim to the Estate, the Estate is entitled to a
summary judgment order that its assets are not exposed in the
lawsuit and the only purpose of the suit is to collect available
insurance proceeds.
    ¶34 We next address Kaye‘s argument that a potential bad
faith claim against the insurance company could increase the
amount of the ―insurance protection‖ available.
     II. ―THE LIMITS OF THE INSURANCE PROTECTION‖
   ¶35 The Estate argues that because the per-person limit of
Huitron‘s automobile bodily injury liability insurance policy was
$25,000, Kaye‘s recovery must be limited to that amount as a
matter of law.
    ¶36 Kaye makes one argument in response. He asserts that
―the ‗limits of the insurance protection‘ may exceed the stated
policy limits when the insurer has engaged in bad faith conduct.‖
(Citing UTAH CODE § 75-3-803(4)(b).) More specifically, Kaye
argues that ―when unreasonable actions by the insurer have
caused the insured to suffer a judgment beyond the identified
policy limits, ‗insurance protection‘ by way of a bad faith claim is
available to the insured.‖ He notes that the Estate could choose to
assign such a claim to him, and therefore he may be able to
recover more than $25,000 from Huitron‘s insurance. He argues
that any such amount should be considered to be within ―the
limits of the insurance protection.‖
   ¶37 As the district court correctly noted, we have never
addressed this specific question. As a matter of first impression,
we conclude that in the context of an untimely claim against a
decedent‘s estate, potential proceeds from a bad faith judgment
do not fall within ―the limits of the insurance protection.‖
    ¶38 When an insurer breaches the implied covenant of good
faith and fair dealing and the insured is thereby damaged, the
insured may have a bad faith claim against the insurer. ―Bad faith
is merely the inverse of the implied covenant of good faith and
fair dealing that inheres in all insurance contracts.‖ U.S. Fid. v.
U.S. Sports Specialty, 2012 UT 3, ¶ 20, 270 P.3d 464. This covenant

                                10
                        Cite as: 2022 UT 36
                       Opinion of the Court

―imposes a duty not to intentionally or purposely do anything
[that] will destroy or injure the other party‘s right to receive the
fruits of the contract and to . . . act consistently with the agreed
common purpose and the justified expectations of the other
party.‖ Id. (alterations in original) (citation omitted) (internal
quotation marks omitted). In the third-party insurance context,
the covenant contemplates that insurers will ―represent the
insureds‘ interests by acting reasonably and in good faith in
settling third-party claims against insureds,‖ Savage v. Educators
Ins. Co., 908 P.2d 862, 865 (Utah 1995), and otherwise ―be as
zealous in protecting the interests of its insured as it would in
looking after its own,‖ Ammerman v. Farmers Ins. Exch.,
430 P.2d 576, 579 (Utah 1967); see also UMIA Ins., Inc. v. Saltz,
2022 UT 21, ¶ 45.
    ¶39 Accordingly, in Utah, the insurer‘s duty of good faith is
to the insured, as opposed to a third-party beneficiary of the
insurance contract. See Beck v. Farmers Ins. Exch., 701 P.2d 795, 801
(Utah 1985). And ―an action for breach of the covenant of good
faith and fair dealing may be brought only by a party to the
insurance contract.‖ Savage, 908 P.2d at 865. So here, the insurer‘s
duty is to Huitron, and any bad faith claim would belong to the
Estate.
   ¶40 Kaye notes that the Montana Supreme Court has allowed
a Montana plaintiff in Kaye‘s position to prove the full extent of
his damages at trial on the basis of the argument Kaye makes
here. See Goettel v. Estate of Ballard, 234 P.3d 99, 102–03 (Mont.
2010). While that may be correct, Utah law does not permit the
same result.
    ¶41 While a third-party claimant can sue an insurer directly
in Montana, id. at 102 (citation omitted), such a lawsuit works
differently here. As we have explained, in Utah a bad faith claim
belongs to the insured, because the insurer owes a duty of good
faith and fair dealing only to the insured and not to a third-party
beneficiary such as Kaye. Savage, 908 P.2d at 865 (―[A]n action for
breach of the covenant of good faith and fair dealing may be
brought only by a party to the insurance contract.‖). And
although the insurer would be liable to the Estate if the insurer‘s
failure to act in good faith led to an excess judgment against the
Estate, see Beck, 701 P.2d at 799, as we have explained, the
Nonclaim Statute bars Kaye from seeking damages against the
assets of the Estate, see supra ¶¶ 29–30. So an excess judgment



                                 11
                   ESTATE OF HUITRON v. KAYE
                       Opinion of the Court

against the Estate is a legal impossibility. And consequently, a bad
faith claim against the insurer is an impossibility.
    ¶42 Accordingly, we must reject Kaye‘s argument that
potential proceeds from a bad faith claim fall within ―the limits of
the insurance protection‖ under subsection 803(4)(b) of the
Nonclaim Statute. So this argument does not provide a basis for
rejecting the Estate‘s motion for partial summary judgment.
    ¶43 In sum, setting aside for a moment the matter of the
precise amount of damages that Kaye may seek, under the
circumstances here, the Estate is entitled to an order that: (1) the
Estate itself is not liable for any of Kaye‘s damages (in other
words, that the Estate faces no exposure in the lawsuit); (2) Kaye‘s
lawsuit is limited to obtaining damages from available liability
insurance proceeds; and (3) this does not include proceeds from a
potential bad faith claim against the insurer.6
   III. THE AMOUNT OF THE ―INSURANCE PROTECTION‖
    ¶44 In the district court, the Estate submitted evidence with
its summary judgment motion that the applicable liability policy
limit was $25,000. And we have now rejected Kaye‘s
counterargument that potential proceeds from a bad faith claim
could be considered ―insurance protection‖ in these
circumstances. Kaye has not made any other argument disputing
that $25,000 is the limit of Huitron‘s liability insurance or that
there is other liability insurance protection that he could seek
pursuant to subsection 803(4)(b) of the Nonclaim Statute.
   ¶45 As the Estate has conceded liability and offered Kaye the
$25,000 liability insurance limit, the Estate asks us to grant
judgment to Kaye in the amount of $25,000. But the Estate did not
move for such a ruling in the district court. Rather, it moved the
court to order that Kaye‘s recovery was limited to the $25,000
policy limit. And it appeals the court‘s denial of that motion.
Accordingly, we conclude that the Estate is entitled to a ruling
that the amount of the ―limits of the insurance protection‖ is
$25,000.



__________________________________________________________
   6 To be clear, the third holding applies to untimely claims

against an estate. We do not opine on whether it would apply to a
timely claim against an estate, as that issue is not before us.


                                12
                        Cite as: 2022 UT 36
                       Opinion of the Court

                          CONCLUSION
   ¶46 We conclude that the Estate is entitled to a partial
summary judgment order that: (1) Kaye is barred from collecting
damages from the Estate‘s assets, and the Estate‘s assets are
therefore not at risk in this action; (2) the limited purpose of
Kaye‘s lawsuit is to seek available liability insurance proceeds; (3)
potential proceeds from a bad faith claim against the insurer do
not fall within ―the limits of the insurance protection;‖ and (4) the
amount of the ―limits of the insurance protection‖ here is $25,000.
Accordingly, we reverse and remand to the district court to
continue the proceedings consistent with this opinion.
    ¶47 We are mindful that in this case, the Nonclaim Statute
leads to a harsh result, especially because the insurance proceeds
available to Kaye are so minimal. We do not intend to minimize in
any way the injuries Kaye has suffered. But we must apply the
statute as it is written, and we are bound by Utah precedent
regarding bad faith insurance claims.




                                 13